Citation Nr: 1708739	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-36 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board is expanding the Veteran's pending claim to one of entitlement to service connection for an acquired psychiatric disorder, including PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In expanding the issue, the Board acknowledges that the RO in a May 2015 rating decision denied service connection for a mental impairment secondary to his service-connected Parkinson's disease, and that the Veteran did not appeal the decision.  Although the RO denied that claim, the Board finds that the May 2015 rating decision is not final, as it was issued during the pendency of this appeal, and that it is encompassed by the current claim.  As a result, it may be considered by the Board without the need for first reopening.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R.  20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The case must be remanded to: (1) provide the Veteran an additional VA examination and obtain a clarifying opinion and (2) have the RO verify the claimed stressor. 

During the Veteran's December 2016 Video Conference hearing, the Veteran testified that he underreported the severity of his symptoms to the VA PTSD examiners.  At the hearing, the Veteran stated that he had been seeing his private psychologist for years and was more forthcoming with information when meeting with his regular treating provider.  

A February 2013 treatment report from that private psychiatrist shows a diagnostic impression of PTSD.  However, that diagnosis was based on a non-verified stressor regarding the Veteran's experience with transporting body bags.  In the Veteran's initial August 2012 VA PTSD examination and November 2016 VA PTSD examination, both examiners opined that the Veteran did not meet the criteria for a PTSD diagnosis.  However, the November 2016 VA examiner did classify the Veteran's claimed stressor involving the transporting of troops ashore and the transporting of body bags back to the ship, while being under fire part of the time, as related to the fear of hostile military or terrorist activity, such that formal corroboration of that stressor need not be made had the diagnostic criteria for PTSD been met.  See 38 C.F.R. § 3.304 (f)(3) (2016).  

Based on the Veteran's testimony of being more comfortable and forthcoming with information to his regular treating provider, it appears that the Veteran did not provide the full severity of his PTSD symptoms to the VA examiners to be evaluated appropriately under the PTSD criteria.  Because the examiners may not have had an accurate picture of the Veteran's symptoms when they provided a non-diagnosis of PTSD, an additional examination is needed to provide the Veteran with another opportunity to fully describe his symptoms and to obtain an opinion that clarifies the Veteran's psychiatric disorders and reconciles the private psychiatrist's PTSD diagnosis.  See id. (requiring that a VA psychiatrist or psychologist provide the diagnosis for PTSD based on a stressor related to a fear of hostile military or terrorist activity).

Additionally, in January 2015, the same VA examiner who conducted the Veteran's initial 2012 PTSD examination opined that the Veteran had bipolar disorder that was aggravated, in the estimated amount of 70 percent, by his service-connected Parkinson's disease.  When the RO subsequently asked that examiner to establish a baseline for the Veteran's psychiatric disability, she stated, in an April 2016 addendum opinion, that there was "no scientific method which provides pure measurement or quantification of depression in these individuals, separate from their comorbid neurologic disease," and explained that her 70 percent estimate had been based on her "experience and relative history of patient's mood episodes."  However, the examiner did not explain why her experience enabled her to provide an estimate of 70 percent aggravation based on the Veteran's mood episodes but did not permit her to use a similar method to estimate a baseline.  Additionally, the examiner did not explain why she believed that the Veteran's psychiatric symptoms had been aggravated by his Parkinson's disease in recent years in spite of the similar psychiatric symptoms she observed in 2015 and 2012 and the Veteran's reports, during the 2012 examination, of suicidal ideation and inpatient psychiatric care for symptoms of depression that dated to 1996.

Furthermore, the 2015 VA examiner suggested, in her 2016 opinion, that the Veteran's depressive symptoms in the 1990s could have represented the prodromal stages of Parkinson's disease, but she did not explicitly state whether such a finding established that the Veteran's Parkinson's disease at least as likely as not caused his psychiatric condition.  She did state that it was not scientifically possible to determine the cause of the Veteran's psychiatric symptoms and that "to render a diagnosis of [d]epression secondary to Parkinson's which does not include or acknowledge past history of [b]ipolar mood disorder would be inappropriate."  However, she did not reconcile that description of a "past history" of bipolar disorder with her reliance on the timing of the Veteran's initial mental health treatment in the 1990s in her 2012 examination report.  Given the foregoing deficiencies and inconsistencies in the January 2015 and April 2016 opinions, the Board finds that an additional opinion that addresses whether the Veteran's psychiatric opinion may have been caused or aggravated by his Parkinson's disease should also be obtained on remand.

Finally, an additional attempt should be made to corroborate the Veteran's claimed stressor involving the transporting of troops ashore and transporting body bags back to the Veteran's ship, while being under fire part of the time.  Specifically, the Agency of Original Jurisdiction (AOJ) should obtain the deck logs associated with the Veteran's service aboard the USS Tulare (AKA-112) to ascertain whether the USS Tulare was involved in the transporting of troops ashore in the Republic of Vietnam and whether the ship received the bodies of deceased service members, and whether the ship ever came under enemy fire during the period the Veteran served aboard the ship. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
		
1.  Contact the Veteran and his representative and provide them with the opportunity to submit additional information concerning the Veteran's claimed stressor of transporting troops ashore and transporting body bags to the Veteran's ship, while being under fire part of the time, and specifically attempt to obtain from the Veteran and his representative the specific dates for the claimed stressor.   

2.  Obtain, from the appropriate source, deck log records from the USS Tulare, to include for the month of July 1965 and any other time periods identified by the Veteran.  If the Veteran does not respond to the request for additional information regarding the stressor identified above, request deck logs for the entire period during which the Veteran served aboard the USS Tulare.  If multiple requests are required to obtain all the information sought, they should be made. The information specifically sought in connection with this request for deck logs seeks to ascertain whether the USS Tulare was involved in the transporting of troops ashore in the Republic of Vietnam and whether the ship received the bodies of deceased service members, and whether the ship ever came under enemy fire during the period the Veteran served aboard the ship.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's psychiatric disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner should explain why.  Additionally, the examiner is requested to reconcile the private psychologist's diagnosis of PTSD with both VA examiners' non-diagnosis of PTSD in the August 2012 and November 2016 VA examinations.  Please consider and discuss the Veteran's testimony during his December 2016 Board hearing where he confirmed that he underreported his symptoms to those VA examiners.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the June 2013 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or greater) that it had its onset in service, is related to an in-service stressor, or is otherwise related to service?  Please explain your answer.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

(d) If no psychiatric disorder is directly related to service, is it at least likely as not that any psychiatric disorder was caused by or aggravated (increased in severity beyond natural progression) by the Veteran's service-connected Parkinson's disease?  Please explain your answer.

If you find that any psychiatric disorder is aggravated by the Veteran's Parkinson's disease, please attempt to quantify the degree of aggravation beyond the baseline level of disability.  If you cannot provide this requested opinion without resorting to speculation, please expressly indicate this and state why that is so.  

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



